internal_revenue_service number info release date index no cid department of the treasury washington dc person to contact telephone number refer reply to cc ita - genin-119228-02 date date dear this letter responds to correspondence you have sent the internal_revenue_service concerning the proper tax treatment of a graduate fellowship received by your grandson in your inquiry as amplified during a telephone conversation with of this office was whether your grandson had received an excludible qualified_scholarship within the meaning of sec_117 of the internal_revenue_code or whether instead he had received taxable_income we are providing you with general information on this subject sec_117 provides generally that gross_income does not include any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 virtually all colleges and universities are included within the broad definition found in sec_170 sec_117 provides that the term qualified_scholarship means any amount received by an individual as a scholarship or fellowship_grant to the extent the individual establishes that in accordance with the conditions of the grant such amount was used for qualified_tuition_and_related_expenses qualified_tuition_and_related_expenses are defined in sec_117 to include a tuition and fees that are required for the recipient’s enrollment or attendance at an institution_of_higher_education and b amounts used to pay for fees books supplies and equipment required for courses of instruction at such an institution amounts received for incidental_expenses are not related expenses and are thus not excludible under sec_117 sec_1_117-5 of the income_tax regulations provides that incidental_expenses include room and board at an institution_of_higher_education sec_1_117-3 states that a fellowship_grant generally means an amount_paid or allowed to or for the benefit of an individual to aid him in the pursuit of study or research if some portion of a grant amount received represents payment for teaching research or other services required of the student as a condition of receiving the fellowship such portion generally must be included in the student’s gross_income under sec_117 genin-119282-02 the following example illustrates the above rules assume that student is enrolled in a graduate program at university for which he receives a dollar_figure fellowship_grant assume further that dollar_figure of the grant represents compensation_for services that the tuition for the year is dollar_figure that the cost of books supplies and equipment required for courses of instruction at university totals dollar_figure and student's personal living_expenses total dollar_figure in this situation the dollar_figure compensation will be taxable the remaining dollar_figure dollar_figure grant minus dollar_figure compensation will be tax exempt because it is less than the dollar_figure total dollar_figure plus dollar_figure spent by student on qualified_tuition_and_related_expenses if we suppose instead that student is not required to perform services -- and therefore that none of the dollar_figure is compensation -- then student can exclude dollar_figure of the dollar_figure the remaining dollar_figure dollar_figure grant minus dollar_figure qualified_tuition_and_related_expenses must be included in income the dollar_figure of personal living_expenses are incidental_expenses that cannot be used to support the sec_117 exclusion we hope the above general information will be helpful to you if we may be of further assistance please call at the telephone number provided above sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
